Appeals by Arthur R. Turnock, a residuary legatee, and by Anna M. Punzel, John C. Turnock, and Ruth E. Turnock, beneficiaries under a trust created by the will of John E. Turnock, deceased, from an order entered January 14, 1943, and a final judgment entered March 3, 1943.  The order approved and allowed the final supplemental account No. 2 of the Northwestern Loan  Trust Company, as administratorde bonis non with will annexed of the deceased's estate.  The final judgment allowed the administrator's accounts, and, after provisions as to other matters, appointed Chris A. Juliani as trustee of the trust created by the will, and assigned to the trustee $30,000, with $4,305.37 of accumulated interest; and assigned the residue of the estate in accordance with the will and certain assignments made by the residuary legatees Charles E. Turnock and Arthur R. Turnock.  The beneficiaries, Anna M. Punzel, John C. Turnock, and Ruth E. Turnock, and the residuary legatee, Arthur R. Turnock, appealed from the order and judgment as stated above; and Charles E. Turnock, as a respondent on those appeals, served and filed a notice for review under sec. 274.12, Stats.
Upon due consideration of the appellants' and the respondent Charles E. Turnock's assignments of error, and their contentions in relation thereto, it is the conclusion of the court that the judgment, as well as the order, appealed from must be affirmed; and should be affirmed under Rule 64 without opinion.
This memorandum is filed solely for the purpose of disposing of the request and prayer in the brief of the respondent administrator, Northwestern Loan  Trust Company, that, because it has delivered the trust funds to the trustee Juliani, in accordance with the final judgment, and has no funds belonging to the estate available to pay its expenses on this appeal, there should be allowed by this court such expenses, including reasonable attorney's fees; and there should be designated the funds from which such expenses shall be paid.  In these respects it is the conclusion of the court that the respondent is entitled to have such expenses allowed, in so far as they were necessarily and reasonably incurred; and that the amount thereof shall be determined and paid to the respondent in the manner stated in the mandate.
By the Court. — The order entered January 14, 1943, and the judgment entered March 3, 1943, are affirmed with costs to be taxed against the appellants.  In addition there shall be paid to the respondent, Northwestern Loan  Trust Company, out of the trust funds assigned by the judgment to Chris A. Juliani, as trustee, the amount of such other expenses as that respondent necessarily and reasonably incurred on this appeal, including its attorney's fees; all of which shall be determined by the county court upon the remanding of the record. *Page 640